DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to application number 17/663,354 filed 05/13/2022

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Telesca (US 6,412,634).

1: Telesca discloses a substantially moisture tight container and lid assembly for storing and packaging moisture-sensitive items comprising an assembly with a container 2 and a lid 4, the lid is attached by a hinge to an upper portion of the container (abstract), the container has a container base 6, and a sidewall 8, 10 depending upwardly from the container base, a top container surface 32 extends inward from the sidewall, the top container surface is provided with an opening 24 defined by an upwardly extending lip 21 that permits access to the interior of the container, the lid has a lid base with an outer periphery 29 that extends over at least a portion of the container, the lid base is provided with a skirt (outer perimeter surrounding 21) that depends downwardly from the outer periphery, the skirt is configured at a location on the lid base that allows the skirt to engage the sidewall of the container base (fig. 2), the lid includes a lip seal member 26 that depends downwardly from the lid, the lip seal member is configured to abut at least a portion of the upwardly extending lip of the container when the lid is in the closed position resulting in a substantially moisture tight seal between the lip seal member and the upwardly extending lip of the container (col. 1, ll. 57-67; fig. 2-4).

2: Telesca discloses the container and lid assembly of claim 1 wherein a portion 29 of the lid serves as a tab for facilitating the opening and closing of the container assembly (col. 3, ll. 60-67).

4: Telesca discloses the container and lid assembly of claim 1 wherein the container and lid assembly is resealable (col. 2, ll. 17-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Telesca (US 6,412,634) in view of Hekal (WO 96/33108).

3: Telesca discloses the container and lid assembly of claim 1 but fails to disclose a specific material. Hekal teaches wherein at least a portion of the interior of the container base is composed of a desiccant entrained plastic (pg. 2, ll. 22-27). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Telesca to include the desiccant entrained plastic of Hekal to assist in preventing the unwanted absorption of outside moisture.

Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Telesca (US 6,412,634) in view of Taskis (US 6,050,400).

5-7: Telesca discloses the container assembly and lid of claim 1 but fails to disclose the rate of moisture ingress. Taskis teaches moisture ingress of .04 mg/day (col. 4, Il. 61-67). It would have been obvious to one having ordinary skill in the art at the time the effective filing date of the invention to form the container and lid assembly of Telesca with a moisture ingress rate of less than 1500 micrograms of water, or 500 micrograms of water, or less than 300 micrograms of water after three days, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so provides moisture control for the contents of the container assembly as necessary for protecting the contents of container assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/            Examiner, Art Unit 3735     

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735